DETAILED ACTION
This action is in response to amendment filed on 12/14/2021. Claims 32, 43, 57 and 67 have been amended. Claims 32-75 are pending examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 57-62, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Urai et al (US 20050004760) in view of Ponziani (US 20070120661).

Regarding claim 57, Urai et al disclose a communication method for a vehicle comprising: 
a. sensing a vehicle reentry into traffic (Fig. 9 #Sb); and 
b based on the vehicle's reentry into traffic, activating a warning that the vehicle is reentering traffic (Paragraph 42 and Fig. 2, #10);
but does not explicitly disclose based on signals from at least one of a movement sensor, an acceleration sensor, a vehicle speed sensor, a brake sensor and a blinker engagement sensor, and activating an external warning, external to the vehicle. However, Ponziani disclose the limitation, at least see claim 1. It would have been obvious to modify the teaching of Uraj et al to include based on signals from at least one of a movement sensor, an acceleration sensor, a vehicle speed sensor, a brake sensor and a blinker engagement sensor, and activating an external warning, external to the vehicle to alert other vehicles that vehicle is entering traffic. 

Regarding claim 59, Urai et al disclose the limitations indicated above and further disclose wherein the warning comprises a lighted sign (paragraph 123, lines 5-6).  
Regarding claim 60, Urai et al disclose the limitations indicated above but does not explicitly disclose wherein the lighted sign comprises a lighted YIELD or a lighted MERGE symbol.  It would have been an obvious matter of design choice to the lighted sign comprises a lighted YIELD or a lighted MERGE symbol, since it appears that the invention would perform equally as well with warning light.  
Regarding claim 61, Urai et al disclose the limitations indicated above and further disclose comprising sensing an engagement of a blinker (paragraph 105, lines 3-5).  
Regarding claim 62, Urai et al disclose the limitations indicated above and further disclose comprising sensing an engagement of the brakes (paragraph 126, lines 3-4).  
Regarding claim 64, Urai et al disclose the limitations indicated above and further disclose wherein the method is implemented within a fleet vehicle (paragraph 2).


Claims 32-38, 40, 44-52, 54 and 67-72 are rejected under 35 U.S.C. 103 as being unpatentable over Urai et al (US 20050004760) in view of Hahn et al (US 6525656) and further view of Ponziani (US 20070120661).
Regarding claim 32, Urai et al disclose a communication device for a vehicle comprising:
a. a movement sensor for detecting the vehicle reentry into traffic (Fig. 9 #Sb); 
b. a yield warning activation circuit for activating a warning that the vehicle is reentering traffic (Paragraph 42 and Fig. 2, #10); and 
c. a control device (paragraph Fig. 3, Sa-Sc); wherein the control device receives a signal from the movement sensor that the vehicle is reentering traffic (Fig 3, 10) but does not explicitly disclose 
does not explicitly disclose activating an external warning, external to the vehicle. However, Ponziani disclose the limitation, at least see claim 1. It would have been obvious to modify the teaching of Uraj et al to activating an external warning, external to the vehicle to alert other vehicles that vehicle is entering traffic.
Regarding claim 33, Urai et al disclose the limitations indicated above and further disclose wherein the vehicle is moving from a stopped position to reenter traffic (58).  
Regarding claim 34, Urai et al disclose the limitations indicated above and further disclose wherein the warning comprises a lighted sign (paragraph 123, lines 5-6).  
Regarding claim 35, Urai et al disclose the limitations indicated above but does not explicitly disclose wherein the lighted sign comprises a lighted YIELD or a lighted MERGE symbol.  It would have been an obvious matter of design choice to the lighted sign comprises a lighted YIELD or a lighted MERGE symbol, since it appears that the invention would perform equally as well with warning light.
Regarding claim 36, Urai et al disclose the limitations indicated above and further disclose comprising a blinker engagement detector for sensing an engagement of a blinker (paragraph 105, lines 3-5) .  
Regarding claim 37, Urai et al disclose the limitations indicated above and further disclose wherein the device is implemented within a fleet vehicle (paragraph 2).  

Regarding claim 40, Urai et al disclose the limitations indicated above and further disclose wherein the movement sensor comprises one of an acceleration monitoring system, a vehicle speed sensor, an accelerometer and a lateral acceleration sensor (paragraph 119, lines 8-12).  
Regarding claim 43, Urai et al disclose a communication system for a vehicle comprising: 
a. a movement sensor for separately detecting a movement and non-movement of the vehicle (Fig. 9 #Sb); 
b. one or more data acquisition sensors for acquiring data related to a current status of the vehicle (Paragraph 42 and Fig. 2, #10); 
c. a control device (paragraph Fig. 3, Sa-Sc); and 
c. one or more alerting device activation circuits (Fig 3, 10), but does not explicitly disclose wherein the movement sensor and the one or more data acquisition sensors send a signal to the control device and the control device sends a signal to the one or more alerting device activation circuits based on the signal from the movement sensor and the one or more data acquisition sensors. However, Hahn et al disclose the limitation, at least see col. 2, lines 2-65 – col. 3, lines 1-4. It would have been obvious to modify the teaching Urai et al to include wherein the movement sensor and the one or more data acquisition sensors send a signal to the control device and the control device sends a signal to the one or more alerting device activation circuits based on the signal from the movement sensor and the one or more data acquisition sensors to provide acceleration information to driver; and
does not explicitly disclose  including a blinker engagement detector for sensing an engagement of a blinker. However, Ponziani disclose the limitation, at least see claim 1. It would have been obvious to modify the teaching 
Regarding claim 44, Urai et al disclose the limitations indicated above and further disclose wherein the one or more alerting device activation circuits activate an alert that the vehicle is moving from a stopped position to reenter traffic.  
Regarding claim 45, Urai et al disclose the limitations indicated above and further disclose wherein the one or more data acquisition sensors comprise one or more of a vehicle door sensor and a location sensor.  
Regarding claim 46, Urai et al disclose the limitations indicated above and further disclose wherein the one or more alerting device activation circuits activate an internal alert.  
Regarding claim 47, Urai et al disclose the limitations indicated above and further disclose wherein the one or more alerting device activation circuits activate an external alert.  
Regarding claim 48, Urai et al disclose the limitations indicated above and further disclose wherein the external alert comprises a lighted sign (paragraph 123, lines 5-6).  
Regarding claim 49, Urai et al disclose the limitations indicated above but does not explicitly disclose wherein the lighted sign comprises a lighted YIELD or a lighted MERGE symbol.  It would have been an obvious matter of design choice to the lighted sign comprises a lighted YIELD or a lighted MERGE symbol, since it appears that the invention would perform equally as well with warning light..  
Regarding claim 50, Urai et al disclose the limitations indicated above and further disclose comprising a blinker engagement detector for sensing an engagement of a blinker (paragraph 105, lines 3-5).  
Regarding claim 51, Urai et al disclose the limitations indicated above and further disclose comprising a braking system engagement detector for sensing an engagement of the brakes (paragraph 126, lines 3-4).  

Regarding claim 54, Urai et al disclose the limitations indicated above and further disclose wherein the movement sensor comprises one of an acceleration monitoring system, a vehicle speed sensor, an accelerometer and a lateral acceleration sensor (paragraph 119, lines 8-12).  
Regarding claim 67, Urai et al disclose a communication device for a vehicle comprising:
a. a lateral acceleration sensor for detecting a lateral acceleration of the vehicle (Fig. 9 #Sb); 
b. a yield warning activation circuit for activating a warning that the vehicle is reentering traffic (Paragraph 42 and Fig. 2, #10); and 
c. a control device (paragraph Fig. 3, Sa-Sc); wherein the control device receives a signal from the lateral acceleration sensor (Fig 3, 10) but does not explicitly disclose that the lateral acceleration is greater than a preset threshold and the control device sends a signal to the yield warning activation circuit which activates a warning. However, Hahn et al disclose the limitation, at least see col. 1, lines 31-39. It would have been obvious to modify the teaching Urai et al to include that the lateral acceleration is greater than a preset threshold and the control device sends a signal to the yield warning activation circuit which activates a warning to provide acceleration information to driver; and
but does not explicitly disclose activating an external warning, external to the vehicle. However, Ponziani disclose the limitation, at least see claim 1. It would have been obvious to modify the teaching of Uraj et al to include activating an external warning, external to the vehicle to alert other vehicles that vehicle is entering traffic.
Regarding claim 68, Urai et al disclose the limitations indicated above and further disclose wherein the vehicle is moving from a stopped position to reenter traffic (Paragraph 42 and Fig. 2, #10).  
Regarding claim 69, Urai et al disclose the limitations indicated above and further disclose wherein the warning comprises a lighted sign (paragraph 123, lines 5-6).  
Regarding claim 70, Urai et al disclose the limitations indicated above but does not explicitly disclose wherein the lighted sign comprises a lighted YIELD.  It would have been an obvious matter of design choice to the lighted sign comprises a lighted YIELD, since it appears that the invention would perform equally as well with warning light.  

Regarding claim 72, Urai et al disclose the limitations indicated above and further disclose wherein the warning comprises a lighted signal (paragraph 123, lines 5-6).  

Claim 39, 53 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Urai et al (US 20050004760) in view of Hahn et al (US 6525656) and further view of Ponziani (US 20070120661), as applied to claim 32, 43 and 67 above, and further in view of Green et al (US 20110145042).

Regarding claims 39, 53 and 73, Urai et al disclose the limitations indicated above but does not explicitly disclose wherein the device is installed as aftermarket-equipment.  However, Green et al disclose system display, etc.), or may be an after-market audio/visual feedback device that can be installed and configured for use with fuel efficiency tool 153, at least see paragraph 20, lines 22-26. It would have been obvious to modify the teaching of Urai et al to include wherein the device is installed as aftermarket-equipment to allow third party companies to manufacture and install on vehicle at a letter time.

Claim 63-66 are rejected under 35 U.S.C. 103 as being unpatentable over Urai et al (US 20050004760), as applied to claim 57 above, and further in view of Walker (US 6647328).

Regarding claim 63, Urai et al disclose the limitations indicated above but does not explicitly disclose comprising sensing one or more of a vehicle door status and a location status.  However, Green 
Regarding claim 65, Urai et al disclose the limitations indicated above but does not explicitly disclose wherein the warning comprises a wireless signal.  However, Green et al disclose the limitation, at least see col. 39, lines 59-63. It would have been obvious to modify the teaching of Urai et al to include wherein the warning comprises a wireless signal to transmit wireless information to another device or vehicle. 
Regarding claim 66 Urai et al disclose the limitations indicated above but does not explicitly disclose wherein the warning comprises a RF signal. However, Green et al disclose the limitation, at least see col. 39, lines 59-63. It would have been obvious to modify the teaching of Urai et al to include wherein the warning comprises a RF signal to transmit wireless information to another device or vehicle.

Claim 41-42, 56-56 and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Urai et al (US 20050004760) in view of Hahn et al (US 6525656) and further view of Ponziani (US 20070120661), as applied to claim 32, 43 and 67 above, and further in view of Walker (US 6647328).
Regarding claim 41, 55 and 74, Urai et al disclose the limitations indicated above but does not explicitly disclose wherein the warning comprises a wireless signal.  However, Green et al disclose the limitation, at least see col. 39, lines 59-63. It would have been obvious to modify the teaching of Urai et al to include wherein the warning comprises a wireless signal to transmit wireless information to another device or vehicle.
Regarding claim 42, 56 and 75, Urai et al disclose the limitations indicated above but does not explicitly disclose wherein the warning comprises a RF signal.  Urai et al disclose the limitations indicated above but does not explicitly disclose wherein the warning comprises a RF signal. However, Green et al .

Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on M-F 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M ALHARBI/Primary Examiner, Art Unit 3663